UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 20, 2011 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West VirginiaNo. 0-16587 55-0672148 (State or other jurisdiction of(Commission File Number)(I.R.S. Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia 26836 (Address of Principal Executive Offices) (304) 530-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 5.02 Departure of Directors or Certain Officers, Appointment of Certain Others, Compensatory Arrangements of Certain Officers Effective December 31, 2011, Ronald F. Miller will retire from his positions as director of the Company and President and Chief Executive Officer of Summit Community Bank, Inc., a wholly-owned subsidiary of the Company. The Company is grateful to Mr. Miller for his dedicated service as an officer and a board member, and we thank him for the commitment of his time and talent on behalf of the Company and Summit Community Bank, Inc. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUMMIT FINANCIAL GROUP, INC. Date: December 23, 2011By:/s/ Julie R. Cook Julie R. Cook Vice President & Chief Accounting Officer
